UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 11, 2012 Burlington Coat Factory Investments Holdings, Inc. (Exact Name of Registrant As Specified In Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-137917 (Commission File Number) 20-4663833 (IRS Employer Identification No.) 1830 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item7.01. Regulation FD Disclosure Item9.01. Financial Statements and Exhibits SIGNATURE Item7.01. Regulation FD Disclosure. On December 11, 2012, Burlington Coat Factory Investments Holdings, Inc. and its wholly owned subsidiaries (the “Company”) issued a press release announcing the Company’s operating results for the fiscal 2012 third quarter endedOctober 27,2012.A copy of the press release is furnished as Exhibit 99.1 to this Current Report. The information contained in this report, and the exhibit attached hereto, is being furnished and shall not be deemed to be “filed”for purposes of Section 18 of, or otherwise regarded as filed under, the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or in the ExchangeAct, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits. (d) Exhibit No.Description Press Release dated December 11, 2012 SIGNATURE Pursuant to the requirements ofthe Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. /s/ Robert L. LaPenta, Jr Robert L. LaPenta, Jr. Vice President and Treasurer Date: December 11, 2012 EXHIBIT INDEX Exhibit No.Description Press Release dated December 11, 2012
